On a former day of the term this case was submitted. Since its submission appellant has been tried and convicted in the District Court as shown by the certificate of the clerk of that court. From that conviction he has prosecuted an appeal to this court. The reasons for the application for bail have ceased by reason of the conviction. Appellant's case is now to be disposed of under the conviction, and the questions arising on appeal under that conviction. It seems relator was put on trial only a few days after this application was presented to this court. This court would be powerless to grant bail under this application under the circumstances. The writ of habeas corpus is only used for the purpose of relieving from illegal restraint. Ex parte Coupland,26 Tex. 386; Ex parte Trader, 24 Texas Crim. App., 393. Appellant, under a conviction in the District Court under certain circumstances, would be entitled to enter into a recognizance during term time, and failing to do this he might give bond in vacation. This rule, however, does not apply in all felony convictions. In this case the clerk's certificate shows that he was convicted of murder and awarded the death penalty. This would prevent his entering into a recognizance or bond in the trial court, and this court, of course, would be powerless to grant bail pending the appeal. *Page 143 
For the reasons indicated we are of opinion the appeal should be dismissed and it is accordingly so ordered.
Dismissed.
                          ON REHEARING.                         April 6, 1921.